This was an appeal from a decree of Kershaw, J., approving and adopting certain findings of fact by a jury on issues ordered out of chancery. This court approved these concurrent findings, and dismissed the appeal.
2. Also held, that under sections 192 and 199 of the Code,, judgment might be rendered on an account' stated, although no allegation of an account stated was made in the complaint..
3. Defendant having failed to demand^an itemized account as provided for in section 181 of the Code, he cannot complain of the verdict or decree upon the ground that the account sued upon was not itemized. Opinion by
Mr. Justice Fraser
(sitting in- the place of the Chief Justice),